IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1003
                             Filed February 7, 2018


IN RE THE MARRIAGE OF ERIC L. STAHR
AND ANNETTE M. STAHR

Upon the Petition of
ERIC L. STAHR,
      Petitioner-Appelle,

And Concerning
ANNETTE M. STAHR, n/k/a ANNETTE BALK,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Winneshiek County, Margaret L.

Lingreen, Judge.



       Annette Stahr, now Annette Balk, appeals from the denial of her petition to

modify the physical-care provisions of her decree of dissolution of marriage to

Eric Stahr. AFFIRMED.




       Erik W. Fern of Putnam, Fern & Thompson Law Office, P.L.L.C., Decorah,

for appellant.

       Laura J. Parrish of Miller, Pearson, Gloe, Burns, Beatty & Parrish, P.L.C.,

Decorah, for appellee.



       Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                        2


DANILSON, Chief Judge.

      Annette Stahr, now known as Annette Balk, appeals from the denial of her

petition to modify the physical-care provisions of her decree of dissolution of

marriage to Eric Stahr. She argues the court’s findings of fact are not supported

by the evidence, there was a change of circumstances warranting modification,

and she has shown she can provide the children superior care.

      We review equity actions de novo.       Iowa R. App. P. 6.907. We give

weight to the trial court’s findings of fact, particularly with regard to

determinations of credibility, but we are not bound by them. Iowa R. App. P.

6.904(3)(g).

      The parties were divorced in 2005, at which time they agreed their two

children, N.M.S., born in 2000, and M.D.S., born in 2001, would be in Eric’s

physical care, with generally unspecified but liberal visitation with Annette. For

the next ten years, the parties were able to co-parent successfully despite

Annette’s paramour’s attempted suicide, Annette and her paramour relocating for

several years, Eric’s remarriage and divorce, Annette and her paramour returning

to the same city as Eric and the children in 2014, and each parent having periods

of depression.

      In July 2015, however, Eric was called by N.M.S. asking to be picked up

from Annette’s home because Annette and her paramour were quarreling. When

Eric arrived, Annette’s paramour would not let Eric in and would not let the child

out. Eric heard N.M.S. scream and he broke down the door.

      On August 14, 2015, Annette filed a petition to modify the dissolution

decree and requested a temporary order providing for specified visitation. Eric
                                          3


resisted and asked that there be no contact between the children and Annette’s

paramour. The district court entered a temporary order providing Annette with

alternate weekend visitation; however, there would be no overnight visits if

Annette’s paramour was in the home. There were no overnight visits after the

temporary order.

       Pursuant to a court order, a report was prepared by licensed social worker

Jennifer Judson-Harms, who found there were some indications of parent-

alienation by Eric yet recommended there not be a change of custody. Rather,

Judson-Harms proposed Annette and the children seek counseling to repair their

relationship and that Annette and Eric seek mediation to work on their co-

parenting relationship.

       At the trial on the modification petition, both children testified. N.M.S., now

age seventeen, indicated she would appreciate a set visitation schedule of every

other weekend with her mother and the ability to visit more frequently at her own

choosing.     M.D.S., age fifteen, testified she was satisfied with the current

situation, though she acknowledged she should make more of an effort to see

her mother.

       The trial court entered its findings and conclusions in which it determined

there had not been a substantial change of circumstances requiring a change of

physical care.   However, the court did modify the visitation provisions of the

decree, as well as the amount of Annette’s child-support obligation.

       On appeal, Annette objects to the trial court’s findings that Eric was not

abusive and controlling, that Annette did not effectively communicate medical-

treatment information with Eric, and that both parties failed to include the other in
                                          4


decision-making. Annette argues Eric’s behavior is the more egregious, and she

has shown she is a superior parent and physical care should be switched from

Eric to her.

       The parties’ two children testified at trial and prefer to stay in the current

custodial arrangement, although both clearly love their mother and acknowledge

they should spend more time with her. At the time of filing our opinion, N.M.S.

will be eighteen years of age. Thus, any change in physical care or visitation

terms would only be applicable to M.D.S. We also note M.D.S. will be sixteen

years of age and based upon her plans she will likely be a licensed driver. Both

parties now reside in the same town although Annette has plans to move to

nearby Fort Atkinson.

       Our supreme court has recently addressed the applicable principles to

apply to a child’s preference in modification actions in stating,

       The court considers a child's wishes on this question, taking into
       account the child’s age and maturity. Iowa Code § 598.41(3)(f)
       (2013); see [In re Marriage of ] Hansen, 733 N.W.2d [683,] 696
       [(2007)] (stating although section 598.41(3) does not expressly
       apply to physical care decisions, the factors in the statute are
       relevant considerations); see also Jones v. Jones, 175 N.W.2d 389,
       391 (Iowa 1970) (“[W]hen a child is of sufficient age, intelligence,
       and discretion to exercise an enlightened judgment, his or her
       wishes, though not controlling, may be considered by the court,
       with other relevant factors, in determining child custody rights.”).

In re Marriage of Hoffman, 867 N.W.2d 26, 35 (Iowa 2015).            We have also

suggested other factors may be considered such as educational level, the

strength of the preference, the reason for the preference, the advisability of

recognizing the child’s wishes, and the recognition that we have limited
                                       5

knowledge of what may have influenced the child’s preference.          See In re

Marriage of Ellerbroek, 377 N.W.2d 257, 258-60 (Iowa Ct. App. 1985).

      After our de novo review, we find no reason to disturb the trial court’s

analysis, determinations, and conclusions. See In re Marriage of Harris, 877

N.W.2d 434, 440 (Iowa 2016) (noting the “heavy burden” on a party seeking to

modify child custody). We give weight to the statements and preferences of

these two teenagers because of their age and both appear by their testimony to

be mature, intelligent, and have provided a reasonable explanation for their

opinion.

      We also agree with the district court that the acts upon which Annette

relies to support a substantial change in circumstances were isolated incidents.

Annette also contends she has not had an overnight with the children in ten

months.    She contends this circumstance shows Eric is not fostering her

relationship with the children. However, this unfortunate fact is not solely the

blame of Eric.   A temporary order permitted overnights only when Annette’s

paramour was not present; yet, apparently Annette never made such

arrangements. These children need both parents in their lives and both children

should be grateful to have two parents who care about them. The district court’s

order is a positive step to improve all relationships and everyone should step up

to the plate and make it happen.

      Upon the issues presented to us, we agree there has been no showing of

a substantial change of circumstances. We therefore affirm.
                                       6


      Eric seeks an award of appellate attorney fees. An award of appellate

attorney fees rests in this court’s discretion. See In re Marriage of McDermott,

827 N.W.2d 671, 687 (Iowa 2013). We do not award appellate attorney fees.

      Costs are assessed to Annette.

      AFFIRMED.